DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/20 has been considered by the examiner.

Drawings
The drawings are objected to because descriptive labels other than numerical are needed for figures 13 for elements 23 and 30.  See 37 CFR 1.84(o).  A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

These definitions are found in the present specification and will be interpreted as such:
Paragraph [0035] present specification, “…the first communication unit 11 includes components of a processing   unit 12, a transmission unit 13, a reception unit 14, and a recording unit 15.”
Paragraph [0036] present specification, “…the second communication unit 
23 also includes components of a processing unit 24, a transmission unit 25, a reception unit 26, and a recording unit 27.”
Paragraph [0064] present specification, “The intermediate communication unit 30 is incorporated in a communication device called a multiplexer, and is configured to include various components of a control-side reception unit 31, a control-side transmission unit 32, a first-camera-side transmission unit 33, a first-camera-side reception unit 34, and a second-camera-side transmission unit 35, a second-camera-side reception unit 36, a processing unit 37, and a recording unit 38.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: The present invention pertains to a system for communicating between devices (such as a controller and a camera or multiple cameras) using timed ACK signals.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…the first communication unit is configured to transmit a data signal to the second communication unit with an identification code being included in the data signal,
the second communication unit is configured to return an ACK signal including the same identification code as an identification code included in a received data signal to the first communication unit, 

the failure determination time is longer than a time in which the ACK signal is returned from the second communication unit without any failure.”
The prior arts of record (US 2010/0177701 to Maheshwari et al. as an example of such prior arts) teach aspects of using a wireless transmitter to send a set of wireless data, having a subset with a poll element that instructs a receiver to transmit a response to the set of wireless data, and then using a data processor to start a timer once the data is sent. The wireless transmitter will retransmit the subset of data having the poll element if the response is not received by expiration of the timer. The prior arts however fail to teach the claimed specifics of:
“…the second communication unit is configured to return an ACK signal including the same identification code as an identification code included in a received data signal to the first communication unit, 
the first communication unit repeatedly transmits the transmitted data signal to the second communication unit at a time interval shorter than a preset failure determination time, and 
the failure determination time is longer than a time in which the ACK signal is returned from the second communication unit without any failure.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention .

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6081568 to Oda teaches a data communication system with an automatic repeat request protocol that sets a preferred time frame used for waiting time from transmitting a certain frame until retransmitting the same frame due to no acknowledgement during the waiting time.
US 9706581 to Deu-Ngoc et al. teach using a back off timer to have different timing aspects for retrying to establish connections on specific channels.
	US 10009445 to Fall teaches a receiver acknowledges to the sender receipt of a highest byte sequence number of a received data segment plus one. The 

This application is in condition for allowance except for the following formal matters: 
See Objection to drawings and title above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111